             Case 2:18-cv-00486-BSJ Document 114 Filed 05/26/20 Page 1 of 4
                                                                      FILED
                                                               2020 MAY 26 AM 11:42
                                                                     CLERK
                           IN THE UNITED STATES DISTRICT COURT
                                                               U.S. DISTRICT COURT

                                       FOR THE DISTRICT OF UTAH



    XAVIER BRADLEY,
                                                       MEMORANDUM OPINION AND
                          Plaintiff,                   ORDER DENYING MOTION TO
                                                       DISMISS COUNTERCLAIM
    V.

    WORTHINGTON INDUSTRIES AND
    DHYBRID SYSTEMS,
                                                      Case No. 2:18-CV-00486-BSJ
                          Defendants.
                                                      District Judge Bruce S. Jenkins




          Before the Court is Plaintiffs Motion to Dismiss Defendants' Counterclaim ("Motion"). 1

The Motion has been fully briefed by the parties, and the Court has considered the facts and

arguments set forth in those filings. The Court elects to determine the Motion on the basis of the

written memoranda and finds that oral argument would not be helpful or necessary. DUCivR 7-

l(f). Having considered the parties' briefs, the evidence presented, and the relevant law, the

Court hereby DENIES the Motion to Dismiss.

                                            BACKGROUND

          Plaintiff Xavier Bradley ("Bradley") filed the instant lawsuit against Defendants

Worthington Industries, Inc. and Dhybrid Systems ("Worthington") on June 18, 2018. 2 The

complaint contained two claims for hostile work environment and unlawful retaliation in

violation of 42 U.S.C. § 1981. 3 Worthington filed a motion to dismiss,4 which the Court denied


1
    ECFNo. 95.
2
    ECFNo. 2.
3
    Id
4
    ECF No. 19.
             Case 2:18-cv-00486-BSJ Document 114 Filed 05/26/20 Page 2 of 4



on March 11, 2019. 5 The Defendants subsequently filed their answer on April 1, 2019. 6 On May

7, 2019, the Court entered a scheduling order and set the deadline for Worthington to amend the

pleadings for August 16, 2019. 7

          On December 19, 2019, Bradley moved to amend the complaint to add a claim for

wrongful termination in violation of public policy, which the Court granted on February 4,

2020. 8 Worthington filed an answer and added a counterclaim for breach of the parties'

settlement agreement on February 18, 2019. 9 Bradley subsequently filed the present Motion.

          Bradley argues the counterclaim is untimely in violation of the scheduling order,

Worthington cannot show good cause to amend the answer, and Worthington should have sought

leave of the court to file the counterclaim. 10 Worthington argues the amended complaint required

them to file a new answer, counterclaims are not independent pleadings subject to the scheduling

order, and they had a right to add a counterclaim without seeking leave of the Court because

Bradley changed the scope or theory of the case. 11

                                           DISCUSSION

          An amended complaint supersedes the original complaint and renders it of no legal effect.

Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (quoting Int'l Controls Corp. v.

Vesco, 556 F .2d 665 (2d Cir.1977)). Federal Courts take varied approaches to deciding whether a

defendant must seek leave of the court when adding a new counterclaim in response to an



5
    ECFNo. 37.
6
    ECFNo. 39.
7
    ECFNo. 46.
8
    ECF No. 80, 82.
9
    ECFNo. 83.
10   ECF No. 95.
11
     ECFNo. 99.

                                                  2
             Case 2:18-cv-00486-BSJ Document 114 Filed 05/26/20 Page 3 of 4



amended complaint Owners Ins. Co. v. Stahl, No. l:18-cv-00230, 2019 WL 5095711, at *5 (D.

Colo. May 31, 2019) (citing Hydro Eng'g, Inc. v. Petter Invs., Inc., No. 2:11-cv-00139, 2013 WL

1194732, at *3 (D. Utah Mar. 22, 2013)). 12 Although the Tenth Circuit Court of Appeals does

not appear to have spoken on the issue, several district courts in the Tenth Circuit have adopted

the moderate approach. 13 The moderate approach permits counterclaims or affirmative defenses

as ofright when the amended complaint changes the theory or scope of the case. Hydro Eng'g,

2013 WL 1194732, at *3 (quoting Tralon Corp. v. Cedarapids, Inc., 966 F. Supp. 812, 832 (N.D.

Iowa 1997), ajf'd, 205 F.3d 1347 (8th Cir. 2000)).

           The Court finds Worthington was allowed to add a counterclaim as of right in response

to the amended complaint. Here, Bradley's amended complaint added a claim for wrongful

termination in violation of public policy. 14 Bradley argues that the new claim did not change the

scope of the case enough to warrant a right to add a counterclaim, but rather expanded upon

theories already contained in the original complaint. 15 Worthington counters that the new claim

is based on new facts and expands the scope ofliability. 16 The Court finds the amended

complaint expanded the scope of the case because the new claim is based on different legal

standards and founded in part on new factual footing. The wrongful termination claim requires

the defense to discover facts and develop legal theories that are wholly different from the claims


12 Hydro Eng'g discusses the pennissive, narrow, and moderate approaches in detail. The pennissive approach

allows the defendant to amend the answer without leave, regardless of the scope of the complaint. The narrow
approach only allows counterclaims as of right if they directly relate to the changes in the amended complaint. The
moderate approach allows the defendant to plead anew as though they were responding to the original complaint
filed by the plaintiff when the plaintiff changes the theory or scope of the case in the amended complaint.
13 See, e.g., Owners Ins. Co. v. Stahl, No. I:18-cv-00230, 2019 WL 509571 I, at *5 (D. Colo. May 31, 2019); Woods
v. Nationbuilders Ins. Servs., Inc., No. 11-CV-02151, 2014 WL 1213381, at *l (D. Colo. Mar. 24, 2014); Hydro
Eng'g, Inc. v. Petter Investments, Inc., No. 2:ll-CV-00139, 2013 WL 1194732 (D. Utah Mar. 22, 2013).
14
     ECF No. 79.
15
     ECF No. 107.
16
     ECFNo. 99.

                                                         3
              Case 2:18-cv-00486-BSJ Document 114 Filed 05/26/20 Page 4 of 4



for retaliation and hostile work environment. Additionally, the counterclaim for breach of the

settlement agreement relates to the newly added claim for wrongful discharge. Bradley argues

Worthington could have pied this claim initially and should not be allowed to add it at this late

hour. However, the Court finds that although Worthington could have brought the counterclaim

in its original answer, the addition of the wrongful discharge claim permits Worthington to bring

the counterclaim now.

           Further, Bradley argues he will be prejudiced by the new counterclaim because he has not

yet conducted discovery into the damages associated with the claim. 17 When the Court granted

the motion to amend the complaint at the hearing on February 4, 2020, the Court stated that

Worthington would be allowed to conduct discovery into the new claim and scheduling

deadlines would be altered. 18 The Court notes that Bradley indicated in a recent status report that

discovery should be extended until August 31, 2020. 19

                                               ORDER

           The Plaintiffs Motion is DENIED.

IT IS SO ORDERED.
                     '[fv
           DATED this~ day of May, 2020.


                                                       Bruce S. Jenkiy.s"  _.
                                                       United Stater~~~i?pDistrict Ju




17   ECF No. 95.
18
     ECF No. 99, Exhibit A.
19   ECF No. 98.

                                                  4
